Title: From Thomas Jefferson to Joseph Ravara, 25 May 1793
From: Jefferson, Thomas
To: Ravara, Joseph



Sir
Philadelphia May. 25. 1793.

I sincerely lament the situation in which you are unhappily placed. Though circumstances have worn such an aspect as to render it necessary in the opinion of the magistrate to subject them to a legal enquiry, yet I hope they will be found finally inconclusive. But till that enquiry, there is no power in this country which can withdraw you from the custody of the law, nor shorten it’s duration. I learn that your cause will be taken care of by able counsel and I am sure you will have upright judges. Under such circumstances, innocence has nothing to fear; and that that innocence may be yours is the sincere hope of Sir Your very humble servant

Th: Jefferson

